Citation Nr: 1031352	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  00-02 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for narcolepsy, including as 
secondary to service-connected residuals of neck injury.


REPRESENTATION

Appellant represented by:	Mickey R. Payne


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1982 to August 
1982, from September 1990 to July 1991, from March 2003 to 
February 2004, and from May 2006 to August 2007.  Records also 
indicate that the Veteran has had service in the Army National 
Guard with additional periods of active duty for training and 
inactive duty for training. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied the Veteran's claim for 
service connection for narcolepsy.  The Veteran perfected an 
appeal, and in August 2008 the Board remanded the case for 
further evidentiary development and adjudication.  Thereafter, 
the Appeals Management Center (AMC) re-adjudicated the Veteran's 
claim in June 2010.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in June 2008.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Montgomery, Alabama, via the Appeals 
Management Center in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim for service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated that, if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
may also be granted for a disability that is proximately due to 
or the result of an established service-connected disorder.  38 
C.F.R. § 3.310 (2009).  This includes a disability made 
chronically worse by service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Veteran contends that she has narcolepsy as a result of her 
time on active duty, or alternately that she developed narcolepsy 
secondary to her service-connected residuals of neck injury.  The 
RO previously denied the Veteran's claim on the basis that the 
Veteran was not found to have narcolepsy at any time during 
active duty or at the time of her separation from service.  

Regarding diagnosis of the Veteran's disability, the Board first 
acknowledges that service treatment records reflect that at a 
pre-deployment examination in September 1990, the Veteran was not 
noted to complain of any trouble sleeping or to have any 
neurological or psychological abnormalities.  Records dated in 
January 1991, however, show that she had a pre-service neck 
injury in August 1990 and that  the Veteran re-injured her neck 
while deployed to Southwest Asia in January 1991.  At her March 
1991 post-deployment report of medical history, the Veteran 
stated, "I am not in good health," and responded "Yes" when 
asked if she experienced frequent trouble sleeping.  At the 
medical examination conducted at that time, the Veteran's neck 
injury and subsequent neck and shoulder pain were noted, as were 
neurological and psychiatric abnormalities including complaints 
of "nocturnal awakening."  On a June 1991 military disability 
report, the Veteran was found to have re-injured her left 
shoulder and neck during active duty, which "interrupt[ed] sleep 
patterns."  Subsequent reports of medical history and 
examination note the Veteran's ongoing complaints of trouble 
sleeping.  The Veteran was recommended by a medical review board 
to be separated from service in 1997 due to her diagnosed 
narcolepsy, although she was again cleared for deployment in 
April 2000.  

Post-service medical records reflect the Veteran was initially 
diagnosed with narcolepsy in June 1996 following a sleep study.  
Records reflect a current diagnosis of narcolepsy and records of 
ongoing treatment from VA treatment providers since that time.  
At the initial June 1996 diagnosis, records show the Veteran's 
treatment provider assigned a diagnosis of narcolepsy after sleep 
apnea was ruled out but did not address the etiology of the 
disorder.  The claims file reflects that the Veteran first 
complained of trouble sleeping at a February 1992 visit to a 
private chiropractor and was treated by various VA treatment 
providers for complaints of sleep problems and "fatigue" until 
her June 1996 diagnosis.  The claims file further contains record 
of VA general medical and psychological examinations conducted in 
February 1993, in which the Veteran complained of persistent 
"tiredness."  No etiology or diagnosis was provided at that 
time.

The Veteran was provided VA examination in January 2010, and an 
addendum opinion was issued in March 2010.  At the examination, 
the Veteran's history of a fall in August 1990, with re-injury to 
the neck in January 1991, was noted.  The examiner assigned the 
Veteran a diagnosis of narcolepsy but stated that he was unable 
to opine as to whether it was at least as likely as not that the 
disorder was related to her service-connected neck disability 
without resort to speculation.  In so stating, the examiner noted 
that "narcolepsy in general is probably related to environmental 
factors acting on a specific genetic background."  No further 
explanation was given.  In the March 2010 addendum, the examiner 
further opined that he was unable to opine as to whether it was 
at least as likely as not that the disorder was directly related 
to service, offering a similar rationale in stating that 
"current scientific evidence does not support an opinion, since 
narcolepsy has a genetic basis with the possible addition of 
environmental factors."  In these statements, the examiner 
appeared to acknowledge the possibility that environmental 
factors-including, presumably, factors such as a neck injury or 
other incidents of service-could affect a narcolepsy diagnosis.  
However, he failed to provide any analysis of whether such 
factors did in fact affect the Veteran here.  The Board finds 
that this rationale is unsatisfactory, in that no explanation 
beyond the genetic origins of narcolepsy were given.  The VA 
examiner further failed to address whether it was at least as 
likely as not that the Veteran's narcolepsy could have been 
aggravated or otherwise affected by her service-connected neck 
injury, or otherwise by her time on active duty.  

The Court has held that medical evidence that is too speculative 
to establish nexus is also insufficient to establish a lack of 
nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The 
Court has held, however, that if a physician is able to state 
that a link between a disability and an in-service injury or 
disease is "less likely than not," or "at least as likely as 
not," he or she can and should give that opinion.  It was 
further noted that there is no need to eliminate all lesser 
probabilities or to ascertain greater probabilities.  See Jones 
v. Shinseki, 23 Vet. App. 382, 388 (2010).  The Board further 
notes that the Veteran is competent to provide testimony 
concerning factual matters of which she has firsthand knowledge, 
such as current symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

Once VA undertakes the effort to provide an examination when 
developing a claim for service connection, even if not 
statutorily obligated to do so, it must provide an adequate one.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing 
Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").  

Here, although the January 2010 VA examiner made an attempt to 
address the possibility of an etiological relationship between 
the Veteran's currently diagnosed narcolepsy and her time in 
service, and between the disorder and her service-connected 
residuals of a neck disability, he did not provide adequate 
explanation as to why he was unable to render such etiological 
opinions without resort to speculation.  Further, the examiner 
failed to address the degree, if any, to which the Veteran's 
narcolepsy may have been aggravated by her residuals of neck 
injury.  The examiner further failed to consider the continuity 
of the Veteran's complaints of sleeping problems-first noted at 
her March 1991 separation medical examination and continuing with 
both private and VA treatment providers until her June 1996 
diagnosis-and failed to address whether her service-connected 
neck disability, or other incidents of service such as service in 
Southwest Asia, were "environmental factors" related to the 
diagnosis.  Because the physician did not provide adequate 
explanation for his medical nexus opinion concerning a 
relationship between the Veteran's narcolepsy and her service-
connected residuals of a neck disability or between the disorder 
and service, the Board finds that the January 2010 and March 2010 
medical opinions are inadequate for VA purposes.  Accordingly, 
remand is required.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist  and notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of her claim.  See 38 C.F.R. § 
3.655(b) (2009).  

The entire claims file, to include a 
complete copy of this remand, must be made 
available to and reviewed by the physician.  
All tests or studies, such as magnetic 
resonance imaging (MRI) or 
electroencephalogram (EEG) testing, 
necessary for an adequate opinion should be 
obtained.  If such testing is not 
considered to be necessary for an adequate 
opinion without resort to speculation an 
explanation should be provided.  Following 
a clinical evaluation of the Veteran, 
including a review of the claims file, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that narcolepsy is directly 
related the Veteran's military service 
which included service in Southwest Asia.  
The opinion should also address whether the 
Veteran's narcolepsy has been caused or 
made worse by her service-connected 
residuals of neck injury.  The continuity 
of the Veteran's complaints of problems 
with sleep should be discussed in the 
context of any negative opinion.  The 
physician must set forth all examination 
findings, along with the complete rationale 
for the opinions expressed.

A detailed explanation for all conclusions 
should be provided.  Citations to the 
record or relevant medical principles 
should be included as necessary to explain 
the opinion(s).

2.  The AOJ must ensure that all 
examination reports comply with this remand 
and the questions presented in the 
examination request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

3.  After undertaking any other development 
deemed appropriate, the claim of service 
connection for narcolepsy, including as 
secondary to service-connected residuals of 
neck injury, must be re-adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought is not 
granted, the Veteran and her representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


